Citation Nr: 1641628	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for swelling and rash in face area and right arm from insect bite.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right shoulder disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for abdominal hernia.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral ankle disability (claimed as bilateral ankle stress fracture).

5.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral foot disability (claimed as bilateral foot stress fracture).
6.  Entitlement to service connection for a disability manifested by vaginal pain and excessive bleeding.

7.  Entitlement to service connection for dysuria and urinary frequency.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to service connection for abdominal hernia.

11.  Entitlement to service connection for a bilateral ankle disability.

12.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1985 to March 1986.  She had additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from June 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the RO denied claims for service connection for vaginal pain and excessive bleeding, GERD, dysuria and urinary frequency and declined to reopen previously denied claims for service connection for a right shoulder disability, bilateral ankle disability, bilateral foot disability, abdominal hernia, and swelling/rash of the face and right arm.  In June 2011, the RO reopened claims for service connection for bilateral ankle and foot disabilities, but denied those claims on the merits.

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received sufficient to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of claims previously denied.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The appellant submitted additional evidence after the most recent statement of the case.  The Board has reviewed this evidence and finds that it is not pertinent and the claim it relates to is being reopened and remanded herein.  Therefore, remand for consideration of this evidence in the first instance by the Agency of Original Jurisdiction (AOJ) is not necessary.  38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to service connection for GERD, a right shoulder disability, abdominal hernia, a bilateral ankle disability and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the appellant's claims for entitlement to service connection for swelling and rash in face area and right arm from insect bite, right shoulder condition, abdominal hernia, bilateral ankle stress fracture, and bilateral foot stress fracture; the appellant did not perfect a timely appeal or submit new and material evidence within one year of notification of that decision.

2.  Evidence received since July 2008 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for swelling and rash in face area and right arm from insect bite.

3.  Some of the evidence received since the July 2008 denial is new and relates to unestablished facts necessary to substantiate the claims for service connection for right shoulder disability, abdominal hernia, bilateral ankle disability, and bilateral foot disability.

4.  The appellant does not have a current disability manifested by vaginal pain and excessive bleeding.

5.  The appellant did not experience dysuria or frequent urination during ACDUTRA or at any other time during service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for swelling and rash in face area and right arm from insect bite.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for abdominal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen the claim for service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for service connection for a disability manifested by vaginal pain and excessive bleeding have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for dysuria and urinary frequency have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015). 

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in April 2010.  The notice also indicated what was necessary to reopen a previously denied claim.

The duty to assist includes assisting a veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the appellant's service treatment records have been associated with the claims file.  The appellant was given the opportunity to provide authorization for VA to help her obtain records from private treatment providers or to submit those records herself.  There is no indication the appellant has sought VA treatment for her disabilities.
As will be discussed further, the Board finds that no examination is necessary in order to adjudicate the claims for service connection for vaginal pain and excessive bleeding or for dysuria and urinary frequency because there is no competent evidence that the appellant has been diagnosed with a disability manifested by vaginal pain and excessive bleeding and the service treatment records do not indicate treatment for or diagnosis of dysuria or frequency of urination at any time during service.  Therefore, a medical examination would serve no useful purpose in the development of those claims.  See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the appellant's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The RO denied the appellant's claims for service connection for swelling and rash in face area and right arm from insect bite, right shoulder condition, abdominal hernia, bilateral ankle stress fracture, and bilateral foot stress fracture in a July 2008 rating decision.  The appellant was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2007).

In regard to the claim for service connection for swelling and rash in face area and right arm from insect bite, the RO denied the claim because there was no competent evidence of a current skin disability or evidence of current symptoms affecting the appellant's face or right arm.  Service treatment records showed treatment for a rash on the face in June 1989 and for an insect bite in May 1992.  A reserve physical dated in November 1993 showed normal skin and post-service treatment records do not indicate treatment for or diagnosis of a skin condition.  Evidence received since June 2008 does not include indication that the appellant has a currently diagnosed skin condition or is seeking treatment for a rash of the face or right arm.  As the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the appeal is denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  While the Board is remanding other issues as there may be some additional service personnel records not yet in VA's possession, a decision can be reached on this issue at this point as service personnel records will not provide evidence of a current disability.  

In regard to the appellant's right shoulder, in the July 2008 rating decision, the RO noted that the appellant strained her right shoulder while mopping in February 1986, during the appellant's ACDUTRA period.  X-rays were taken and the results were normal.  Reserve physicals in September 1989 and November 1993 showed normal upper extremities.  There was no indication of treatment or diagnosis of a right shoulder condition following separation from service and for that reason, the RO denied the claim.  Evidence received since the July 2008 decision includes the appellant's lay statement in her December 2011 substantive appeal that pain, greatly reduced range of motion and weakness in her shoulder had become a major problem and led to an inability to carry groceries and perform routine chores.  The appellant is competent to report symptoms of pain and weakness and reduced motion in her shoulder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  This evidence is new as it was not previously submitted to agency decision makers.  Evidence of a current disability of the right shoulder is material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the claim for service connection for a right shoulder condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In regard to the appellant's claim for service connection for abdominal hernia, service treatment records show treatment for an abdominal hernia in March 1992.  Post-service treatment records indicated treatment for a hiatal hernia in June 2006. The RO denied the claim in July 2008 because there was no indication of a hernia during the appellant's ACDUTRA period or indication of whether she currently had a hernia.  Evidence received since the July 2008 decision includes the appellant's lay statement in her December 2011 substantive appeal that her hernia condition has existed for a very prolonged period of time, is painful, and causes her great problems at work where she has to sit for prolonged periods at a computer terminal.  The appellant is competent to report symptoms of pain and her statements provide evidence that a current disability may exist and may be related to service.  Layno, 6 Vet. App. at 470.  This evidence is new as it was not previously submitted to agency decision makers.  In addition, it is material, as it relates to an unestablished fact necessary to substantiate the claim, specifically a current disability.  The Board recognizes that treatment for an abdominal hernia did not occur during the appellant's recognized period of ACDUTRA.  As will be explained further below, it is not clear that the appellant's complete service personnel records have been requested.  As such, the Board cannot readily conclude that the hernia in service did not, in fact, occur during a qualifying period of ACDUTRA or inactive duty for training (INACDUTRA).  As the appellant has provided new and material evidence regarding the possible presence of a current hernia and there is evidence the appellant had an abdominal hernia while in the Army Reserve, the Board will resolve any doubt in the appellant's favor and reopen the claim for service connection for abdominal hernia.  See Shade, 24 Vet. App. at 118.

In regard to the appellant's claims for service connection for a bilateral ankle and bilateral foot disabilities, the RO denied the claims in July 2008 because there was no evidence of a currently diagnosed chronic bilateral ankle disability or bilateral foot disability that was incurred during the appellant's period of ACDUTRA.  Evidence received since July 2008 includes treatment records and a December 2010 VA examination report indicating the presence of current disabilities in appellant's ankles and feet.  In her September 2012 VA Form 9, the appellant stated that these conditions started during her active duty and that she has suffered with these conditions for many years.  This evidence is new as it was not previously submitted to agency decision makers.  Evidence of current bilateral ankle and foot disabilities that may have begun during service is material, as it relates to unestablished facts necessary to substantiate the claims.  Accordingly, the claims for service connection for bilateral ankle and bilateral foot disabilities are reopened.  Shade, 24 Vet. App. at 118.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that the claim for service connection for vaginal pain and excessive bleeding is being denied based on there being no current disability, and the claim for service connection for dysuria and urinary frequency is being denied as there is no evidence of in-service treatment for or diagnosis of a disability manifested by dysuria or urinary frequency.  While the Board is remanding other issues as there may be some additional service personnel records not yet in VA's possession, a decision can be reached on these issues at this point as service personnel records will not provide evidence of a current disability or in-service complaints (as opposed to service treatment records).  Notably, if at a later date VA receives relevant official service department records that existed but had not previously been associated with the claims file and an award of service connection is made based all or in part on those records, the date VA received the appellant's previously decided claim may be used in determining the effective date of any award.  See 38 C.F.R. § 3.156(c).

	Vaginal Pain and Excessive Bleeding

Service treatment records indicate mild cervical motion tenderness and positive vaginal discharge which was assessed as mild pelvic inflammatory disease in December 1986.  Reserve physicals dated in September 1989 and November 1993 were negative for a gynecological disability. On the September 1989 Report of Medical Examination, it was indicated that a pelvic examination in February 1989 was normal; on the November 1993 Report of Medical Examination, it was indicated that a pap smear in January 1993 was negative.  

Post-service treatment records do not include complaints involving vaginal pain or excessive bleeding.  Records indicate the appellant was undergoing menopause in September 2007.  In addition, treatment was shown in March 2010 for a urinary tract infection status post hysterectomy.  However, the record does not contain medical or lay evidence of a current gynecological disability or other condition that is manifested by vaginal pain and excessive bleeding.

The Board recognizes that the appellant requested a VA examination in connection with her claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, without evidence of a current disability, there is no duty for VA to provide an examination.

In order to grant a claim for service connection, all three service connection criteria must be met.  Here, although there is evidence of gynecological concerns while the appellant was on a period of ACDUTRA, the evidence is against a finding that the appellant currently has a diagnosed disability manifested by vaginal pain and excessive bleeding.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  As there is no competent evidence that the appellant has been diagnosed with a disability manifested by vaginal pain and excessive bleeding, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for vaginal pain and excessive bleeding must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

	Dysuria and Urinary Frequency

The only service treatment record that mentions dysuria or increased urinary frequency is dated in December 1986 when the appellant was assessed with mild pelvic inflammatory disease.  The record indicated the appellant had vaginal discharge, but was not suffering from dysuria or frequent urination.  

Post service medical records indicate treatment for frequent urination and a urinary tract infection in March 2010.  

While the appellant is competent to report observable symptoms, to the extent the appellant now asserts that she had symptoms of frequent urination or dysuria during her military service the Board finds the service treatment records showing normal evaluations of the genitourinary system to be more probative than the appellant's currents statements as to the presence or absence of symptoms during service.  As the most probative evidence is against a finding of in-service complaints of, treatment for, or diagnosis of a disability manifested by dysuria or urinary frequency, the Board finds the criteria for service connection have not been met.  

As previously mentioned, VA is not always required to provide a VA examination.  Here, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for dysuria and urinary frequency must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

New and material evidence has not been received, the claim of entitlement to service connection for swelling and rash in face area and right arm from insect bite is not reopened, and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for abdominal hernia is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral ankle disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral foot disability is reopened, and to that extent only, the appeal is granted.

Service connection for a disability manifested by vaginal pain and excessive bleeding is denied.

Service connection for a dysuria and urinary frequency is denied.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the remainder of the appellant's claims.  See 38 C.F.R. § 19.9 (2015).  

In this regard, in December 2010, the appellant underwent VA examinations of her ankles and feet.  In addition, she had a VA examination in connection with her claim for service connection for GERD.  The appellant indicated she began having ankle and foot pain in service due to "high horrible boots."  Service treatment records indicated bilateral ankle and foot pain in December 1985 and treatment for epigastric pain in January 1986 with an impression of gastritis.  The examiner diagnosed bilateral chronic strain and tenosynovitis of the ankles and severe bilateral plantar fasciitis and mild bilateral pes planus of the feet.  He recognized continuing treatment for GERD.  The appellant indicated she sought treatment for her ankles, feet and esophageal complaints from a Dr. Hamilton in the early 1990s and was started on continuous medication for gastroesophageal symptoms at that time.  When asked whether the appellant's current bilateral feel, ankle and esophageal conditions are related to, or caused by, the symptoms in service, the examiner indicated he could not resolve the issue without resort to mere speculation.  He noted that records from after separation from service were not available for his review and that due to the lack of records from the 1990s and also the gap of time involved, that he could not state whether the current ankle, foot or esophageal conditions were due to service without speculating.

The record does not reflect that efforts were made to obtain records from Dr. Hamilton. When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the appellant in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the appellant must be provided another opportunity to identify and authorize release of relevant private treatment records, specifically to include those from Dr. Hamilton.  If the appellant identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).  If additional relevant records are obtained, addendum medical opinions should be sought regarding the claims for service connection for the bilateral ankles, feet, and GERD.

In regard to the claim for service connection for a right shoulder disability, the Board finds remand for a VA examination is appropriate to determine the current nature and most likely etiology of any currently diagnosed disability.  Service treatment records indicate the appellant strained her right shoulder while mopping during a period of ACDUTRA in February 1986.  In her December 2011 substantive appeal, the appellant indicated that pain, greatly reduced range of motion and weakness in her shoulder had become a major problem and led to an inability to carry groceries and perform routine chores.  She alleges that she has continued to feel pain since injuring her shoulder while on ACDUTRA.  Given that there is evidence of an in-service injury and competent lay evidence of a current disability, the Board finds that the appellant should be scheduled for an examination to determine whether a currently diagnosed disability at least as likely as not had onset in service or is otherwise related thereto.

In regard to the claim for service connection for abdominal hernia, as mentioned, the Board notes that it is not clear that all the appellant's personnel records relevant to her Army Reserve service are associated with the claims file.  This is relevant because service treatment records indicate the appellant sought treatment for an abdominal hernia in March 1992.  In the absence of the complete personnel records, it is unclear whether the appellant may have been serving on ACDUTRA or INACDUTRA during this period.  Given lay evidence of a current hernia condition and the possibility that an abdominal hernia may have been present during a qualifying period of service, on remand, the AOJ should verify all periods of ACDUTRA and INACDUTRA and provide a summary of dates as outlined in the remand directives below.   If, and only if, the appellant's treatment for abdominal hernia is found to have taken place during a period of ACDUTRA or INACDUTRA, schedule her for a VA examination to determine whether it is at least as likely as not that any currently diagnosed abdominal hernia or hernia condition, if any, had onset during that qualifying period of service or is otherwise related thereto.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records, if applicable, with the electronic claims file. 

2.  Request that the appellant identify any sources of private treatment for her ankles, feet, GERD, right shoulder or hernia condition that do not already appear in the claims file and to authorize release of those records to VA, to include records dated in the 1990s from Dr. Hamilton.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the appellant should be so notified so she can provide those records herself, if possible.

3.  Contact the appropriate agency(ies) (e.g., National Personnel Records Center or the Army Reserve) to verify the dates the appellant served on ACDUTRA and/or INACDUTRA.  A report outlining the appellant's retirement points does not fulfill this instruction. 

If the dates of the appellant's ACDUTRA and INACDUTRA service are not clear from the service records, then the AOJ should contact the Defense Finance and Accounting Service or other appropriate records repository and have the appellant's pay records reviewed to ascertain all dates when the appellant served on ACDUTRA and INACDUTRA.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.

4.  After the above is accomplished, the AOJ should consider whether additional development is necessary in light of any new evidence, such as a new VA examination or opinion relating to the claims for service connection for a bilateral ankle disability, a bilateral foot disability and/or GERD.

5.  Following development for additional treatment records, schedule the appellant for a VA examination of her right shoulder.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  
Following a review of the claims file and examination of the appellant, the examiner should provide an opinion as to whether any diagnosed right shoulder disability is at least as likely as not (50 percent probability or greater) causally or etiologically related to the appellant's ACDUTRA or INACDUTRA service with the Army Reserve or that any diagnosed right shoulder disability had initial manifestation during such period.   

The examiner should explain the medical basis for any conclusions reached.

6.  If, and only if, service personnel records or pay records indicate that the appellant sought treatment for an abdominal hernia during a period of ACDUTRA or INACDUTRA, schedule the appellant for a VA examination to determine whether the appellant ran currently has a hernia and whether such hernia or hernia condition was at least as likely as not incurred during a period of ACDUTRA or INACDUTRA in the Army Reserve or is otherwise related thereto.

The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and examination of the appellant, the examiner should provide an opinion as to whether any diagnosed hernia condition is at least as likely as not (50 percent probability or greater) causally or etiologically related to a period of ACDUTRA or INACDUTRA or that any type of hernia currently present had initial manifestation during such a period.   

The examiner should explain the medical basis for any conclusions reached.

7.  After undertaking the development above, the appellant's claims should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


